Citation Nr: 1817036	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 9, 2017, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for trauma to the brain.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1972, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2011 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran did not report for a scheduled videoconference hearing in February 2013.  As the Veteran has not provided good cause for not reporting to his scheduled hearing, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.705(d) (2017).

The Board remanded the issues on appeal for additional development in September 2016.

The issues of entitlement to service connection for trauma to the brain and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 9, 2017, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  Since May 9, 2017, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  Prior to May 9, 2017, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  Since May 9, 2017, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C. § 5103(a) notice.  See 38 C.F.R. § 3.159 (b)(3).  Therefore, further notice is not applicable in the Veteran's claim for a higher initial rating for PTSD.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.
II.  Increased Rating for PTSD

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board prior to that date; thus, DSM-IV is the governing directive.

For the Period Prior to May 9, 2017

	Facts

In a December 2010 VA treatment record the Veteran was noted to be well groomed.  He denied suicidal ideation and homicidal ideation.  He reported depression of eight on a scale of 10 and complained of road rage and aggression issues, but had never been physically violent towards others.  However, he reported he had been verbally abusive to his wife.  He reported good relationships with his children and has outside contacts such as personal friends and church family.

The Veteran was first afforded a VA examination in January 2011.  The Veteran reported daily intrusive recollections, nightmares, sleep disturbance, and flashbacks.  He described anger and anxiety and avoidance behavior.  He stated that he felt detached and estranged from people and had lost interest in activities.  He reported increased irritability with outbursts of anger and "extreme rage," stating that he had become physically violent with people and had "come close to killing people."  He stated that he had difficulty concentrating and short-term memory loss.  He endorsed suicidal ideation without a plan.  The Veteran was adequately groomed.  During the examination the Veteran heard a door slamming and jumped from his seat and began crying.  His mood and behavior were labile.  At times his speech was rapid, pressured, and loud.  His thoughts were circumstantial and tangential.  He denied current suicidal ideation and homicidal ideation.  His short-term memory was impaired.  His insight and judgment were impaired.  The examiner assessed a GAF of 40.

In an October 2011 VA treatment record the Veteran was noted to have intact long term memory.  The Veteran reported a short temper and stated that he had almost gotten into an altercation on the way to his appointment.

In a July 2012 VA treatment record the Veteran reported that he had confrontations with a neighbor but realized that he needed to walk away.  He stated that he had sold his gun a month prior because he was afraid of what he might do.

In a September 2013 VA treatment record, the Veteran reported that he had anger issues and could be very confrontational, which could lead to periods of depression.  On mental status examination the Veteran was alert and oriented, calm and cooperative but flat in affect, speech and demeanor.  He was neatly groomed and casually dressed.  He was logical, linear, spontaneous and appropriate in conversation and thought processes; however, the Veteran did display profound memory issues.  The Veteran did not report any psychotic symptoms and denied any current suicidal ideation and homicidal ideation, plan, or intent.  A GAF of 55 was assessed.  

In a September 2014 VA treatment record, the Veteran reported that he felt like he wanted to get into a fight with someone, but denied suicidal ideation and homicidal ideation plan or intent and denied access to weapons.  He stated that he just felt like he could not control his moods and anxiety/irritability.

In VA treatment records dated in July 2012, September 2012, December 2012, January 2013, May 2013, March 2014, June 2014, and October 2014, the Veteran reported that some nights he stayed up due to his thoughts about Vietnam and slept all day the following day.  The Veteran stated that he did not feel safe anywhere and checks his locks many times day and night.  He stated that he was hypervigilant.  The Veteran reported getting along well with wife, but not with other family members.  He stated that he was not able to be active in the community, but attended church.  He stated that that his concentration and memory were very poor, indicating that he had short term memory loss.  He asserted that his mood was depressed.  The Veteran denied any current hallucinations, but reported occasional visual hallucinations and auditory hallucinations.  He denied suicidal ideation and homicidal ideation.  He indicated that he had anger and was trying to control it.  The Veteran was fully oriented to person, place, time, and situation.  He was calm and cooperative, with no abnormal psychomotor activity.  The Veteran's speech was spontaneous and normal in rate, tone, and volume.  His thought process was linear and goal-directed.  He had no overt symptoms of psychosis.  The Veteran's impulse control, judgment, and insight were good.

In a January 2015 VA treatment record the Veteran reported that his anger and irritability had subsided.  

In May and April 2015 VA treatment records, a VA psychiatrist reported that the Veteran's symptoms included irritability, hypervigilance, depression, flashbacks, and nightmares.  The examiner opined that the Veteran's symptoms had been severe to the point of having affected professional and home life.  The Veteran tended to avoid crowds, was easily startled, and was easily provoked into verbal aggression.  When the Veteran became depressed it could be to the point of anergia, avolition, and hopelessness.  However, no frequency or duration was noted.  The Veteran reported that he felt as if he got messages from God telling him to "go to church," but denied any discrete audio hallucinations.  The Veteran denied any current suicidal ideation and homicidal ideation and had no access to weapons at home.  The Veteran also described trouble remembering short-term memories.  The Veteran scored 28/30 on an MMSE, but claimed he often forgot his keys and wallet.

In an August 5, 2015, VA treatment record the Veteran reported that he sometimes had suicidal ideation, but denied access to weapons or other means at home and denied any imminent thoughts of harm towards himself or others.

On August 13, 2015, the Veteran was voluntarily admitted to an inpatient hospital due to suicidal ideation.  On admission, the Veteran was well groomed and alert.  His immediate memory was intact, but he reported a deficit in his recent memory.  His insight and concentration were fair.  He had coherent thought content.  His speech was normal.  He denied hallucinations, but reported nightmares and flashbacks.  He reported suicidal ideation with a plan, but denied any thoughts of harming others and indicated he had never attempted self-harm.  

On August 14, 2015, the day after the Veteran was admitted to a hospital, the Veteran denied any suicidal ideation and homicidal ideation and stated that he generally felt a lot better, "now that he has gotten all of this out on the table" referring to his depression and suicidal thoughts.  The Veteran reported a lot of difficulty with memory, confusion, and attention.  He felt that his cognitive abilities were generally getting worse.  He denied any symptoms or episodes of mania/hypomania.  He stated that he felt the devil was "trying to take him out."  And reported that he had heard the devil and God both speak to him in the past, but denied any current hallucinations.  He endorsed paranoia, but denied all other psychotic symptoms.

In an August 2015 VA social work inpatient assessment, also conducted the day following admission, the Veteran was neatly groomed.  Veteran reported that he has been experiencing flashbacks and nightmares from Vietnam.  He reported being hypervigilant.  The Veteran reported that he was no longer suicidal but was having such thoughts the prior Thursday.  He reported that he sought treatment from his outpatient provider, who recommended in-patient psychiatric admission, but the Veteran declined at the time.  The Veteran reconsidered and decided that admission would be helpful to address the flashbacks and nightmares.  Additionally, the Veteran reported being stressed that his "kids don't want anything to do with me."  He stated that his marriage was going "south" but noted that he and his wife had reconciled and will be attending the same church upon his discharge.  He reported that he has been unable to communicate with others due to "brain damage" and had a history of becoming violent if he did not like how someone was speaking to him.  The Veteran denied any suicide attempts.  He denied homicidal ideation.  The Veteran reported that he has no guns in the home, but reported that within the last two months he had gone shopping for a gun twice but reported not having the courage to actually make the purchase.  The Veteran reported a sporadic relationship with his mother.  He stated that he had one brother and two sisters, but was only close to one sister.  He reported a relationship with one daughter.  He stated that he had been married to his current wife for 14 years.  

In an August 2015 VA suicide risk assessment performed while the Veteran was admitted to a hospital, he admitted suicidal ideation, with a plan to shoot himself.  He said he was somewhat likely to act on his thoughts, but his wife kept him from doing so.  He had not rehearsed his plan and denied any previous attempts at self-directed violence.  His suicide risk was rated as high.  

In an August 2015 VA mental health attending note created while the Veteran was admitted to a hospital, the Veteran was alert, calm and cooperative with sustained eye contact.  His affect was labile at times.  The Veteran was pleasant with appropriate smile.  He showed normal motor activity without tremors or abnormal body movements.  The Veteran's thought processes were coherent and goal directed.  He reported hearing a male voice three to four times at night telling him "to fight, to kill," indicating that he last heard the voice two days prior.  He also reported seeing flashbacks of "combat" the week prior.  He exhibited some memory impairment.  The Veteran was oriented to date, place and situation.  He did not appear to respond to internal stimuli and had no delusional ideas.  His concentration was poor, and his insight and judgement were limited.

In an August 2015 VA inpatient treatment note the Veteran reported several people, both friends and family, he could contact if he needed to talk to someone.  He also reported that he communicated with one of his daughters.  

The Veteran was discharged on August 18, 2015.  At the time, the Veteran was alert and oriented to person, place, time, and situation, and could repeat two of three words spoken to him.

In an August 2015 VA treatment record, the Veteran's wife reported that she and the Veteran had been married for 15 years.  She reported their relationship was good/functional.  She reported that the Veteran jumped at everything and always had his back against the wall while out.  She stated that it is like he was on "night guard" in Vietnam.  She stated that his short term memory had diminished.  She stated that sometimes he got his days and nights mixed up due to his sleep pattern.  The Veteran's wife indicated that she was shocked to learn that the Veteran was feeling depressed and suicidal with a plan to purchase a gun for this purpose.  She reported that they talked about it and these feelings were resolved.  She stated that the Veteran wanted admission to the hospital as a result.  She also advised that the Veteran has "some kind of pressure in his head" that he has been battling for 30 to 40 years, which had worsened in the last five years.  The Veteran's wife stated that the Veteran has never done anything to harm her.  The Veteran had gotten rid of his weapons some time ago due to frustration with drivers.  She stated that she was aware that the Veteran considered buying guns but did not.  She reported that she and the Veteran had briefly attended separate churches, but were planning to attend the same church again.

In a December 2015 VA mental health treatment record, the Veteran reported intermittent homicidal ideation when he got into an altercation.

In March 2016 the Veteran reported that he felt more calm and in control.  In a later March 2016 VA treatment record, the Veteran reported increased anger with strangers in public and marital discord.

During a July 2016 VA mental health note the Veteran reported that he had a bad week and had driven 105 miles per hour on the interstate; however, he denied any suicidal ideation or homicidal ideation.

In VA mental health treatment records dated from December 2010 to July 2016, the Veteran continually reported memory impairment.  His short term memory was impaired and his long term memory was intact.  On mental status examination he generally had fair to good hygiene and normal psychomotor behavior.  His speech was normal, his cognition was intact.  He was alert and oriented.  His mood ranged from anxious to calm to depressed to good.  His affect was congruent to labile.  The Veteran's thought process was generally goal oriented and linear, with occasional reports of tangential thinking.  He generally denied suicidal ideation and homicidal ideation.  The Veteran never displayed symptoms of delusions and hallucinations on examination.  His insight was poor to good.   His judgment was limited to good.  
In an August 2016 VA psychotherapy note, the Veteran was alert and oriented, he was calm, cooperative, and euthymic, he did not endorse suicidal ideation and homicidal ideation, and stated that he had made no suicide attempt in the prior year.  The Veteran reported his marriage had turned around and his memory was much better.

The Veteran was afforded a VA PSTD examination in December 2016.  The examiner reported that the Veteran had a diagnosis of PTSD and a diagnosis of mild neurocognitive disorder.  The examiner stated that the Veteran's confusion, disorientation, and aphasia were related to the mild neurocognitive disorder and the remainder of his symptoms were due to PTSD.  The Veteran reported that he lived with his third wife.  He stated that he had adult children and step-children, many of whom were estranged.  The Veteran had been hospitalized in a psychiatric facility in 2015, though the Veteran claimed he could not remember why.  The examiner observed that the Veteran's speech was coherent and goal directed, although tangential at times.  His thought process was somewhat disorganized as well.  The Veteran constantly referred to his difficulties with memory and concentration.  

The examiner reported that the Veteran's PTSD resulted in symptoms including: markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, problems with concentration, anxiety, panic attacks that occur weekly or less, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work or social relationships.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and resulted in in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner further found that it was not possible to differentiate what portion of the indicated level of occupational and social impairment is attributable to each diagnosis.
In a February 2017 VA treatment record the Veteran reported that when driving he forgot where he was and where he was going, but was able to pass his driving test.  He reported that he had driving rage.

In a March 2017 VA treatment record, the Veteran reported worsening depression.  The Veteran's wife reported that she had to hold him and give him security as he felt insecure.  In later March 2017 VA treatment records, the Veteran endorsed frequent flashbacks, intrusive memories, social isolation, extreme jumpiness, that he was easily startled, irritability, and nightmares two to three times per week.  He also reported impaired memory for events of the prior few days.  On mental status examination the Veteran has normal speech, his cognition was intact, he was alert and oriented times three, his thought process was organized and linear, he denied hallucinations and delusions, he denied suicidal ideation and homicidal ideation, his insight was limited, and his judgment was limited.  

	Analysis

Upon careful review and consideration of the evidence of record the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent, as the weight of the evidence is against a finding that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

There is no suggestion in the evidence that the Veteran has neglected his personal appearance or hygiene.  In a February 2017 VA treatment record the Veteran reported that when driving he forgot where he was and where he was going, but was able to pass his driving test and has otherwise been observed as being fully oriented.  
There is no indication that the Veteran's speech has been intermittently illogical, obscure, or irrelevant at any point during the period on appeal.

The Veteran endorsed suicidal ideation on two occasions.  First, during a January 2011 VA examination, when he expressed suicidal ideation without a plan.  After that single report, the Veteran consistently denied any suicidal ideation until August 2015.  On August 13, 2015, the Veteran was voluntarily admitted to an inpatient treatment program after reporting that he was experiencing suicidal ideation with a plan to purchase a firearm.  However, the day following admission he reported that he was no longer feeling suicidal and stated that he generally felt a lot better "now that he has gotten all of this out on the table" referring to his depression and suicidal thoughts.  However, other than these two discreet reports many years apart, the Veteran consistently denied any suicidal ideation.

The Veteran has demonstrated some ritual behavior, reporting, for instance, that he checked his many times each day and night.  In August 2015 the Veteran's wife reported that the Veteran always sat with his back against a wall while out.  She stated that it was like he was on "night guard" in Vietnam.  However, there is no indication or assertion that these behaviors have interfered with his routine activities.  

Further, there is no indication that the Veteran experiences near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  In VA treatment records dated in May and April 2015, a VA psychiatrist noted that when the Veteran became depressed it could be to the point of anergia, avolition, and hopelessness.  However, no frequency or duration was reported and the psychiatrist's note indicates that the Veteran's depression is periodic and not near-constant.  The December 2016 VA examiner noted that the Veteran had panic attacks that occurred weekly or less; there is no other reference to panic attacks.

The Veteran's symptomatology has consistently included anger and irritability.  On one occasion, during a January 2011 VA examination, the Veteran reported increased irritability with outbursts of anger and "extreme rage," stating that he had become physically violent with people and had "come close to killing people."  However, while the Veteran continued to report anger and road-rage, he did not report any other periods of violence.  In December 2015, the Veteran reported intermittent homicidal ideation when he got into an altercation.  Additionally, during a July 2016 VA mental health note the Veteran reported that he had a bad week and had driven 105 miles per hour on the interstate.  Thus, his symptoms are indicative of impaired impulse control and difficulty in adapting to stressful circumstances.

The Veteran has reported feelings of detachment or estrangement from others and at times reported trouble in his marriage.  According to his accounts, he is estranged from one daughter.  However, the Veteran has remained married throughout the period on appeal, and in August 2016 reported his marriage had turned around.  In August 2015, the Veteran's wife described their relationship as good and functional.  The Veteran has also reported a sporadic relationship with his mother.  He stated that he had one brother and two sisters, and was close to one sister.  He has reported a relationship with one daughter.  Further, in an August 2015 VA mental health treatment note the Veteran reported several people, both friends and family, he could contact if he needed to talk to someone.  Thus there is no indication that his PTSD has resulted in an inability to establish and maintain effective relationships.

The Veteran has consistently indicated that he experiences short-term memory loss, which he is competent to report.  Likewise, a significant number of VA treatment records indicate that the Veteran had short-term memory loss.  An October 2010 VA treatment record indicated that his long-term memory was intact.  However, impairment in short-term memory is characteristic of a 50 percent rating, and there is no indication that the Veteran has memory loss for names of close relatives, own occupation, or own name, which would be indicative of a higher rating.

Additionally, the Board notes that in July 2012, September 2012, December 2012, January 2013, May 2013, March 2014, June 2014, and October 2014 VA treatment records the Veteran reported he had experienced occasional visual and auditory hallucinations.  Persistent delusions or hallucinations are indicative of a 100 percent disability rating.  However, in those same records, the Veteran denied any current hallucination or delusion.  Further, in all other medical treatment records the Veteran denied any hallucination or delusion and was never observed to be experiencing any hallucination or delusion.  Thus, the Veteran's hallucinations do not appear to have been persistent.  Moreover, the Veteran has not asserted, nor does the medical evidence of record establish, that he experienced any of the other symptoms indicative of a 100 percent rating during the applicable period on appeal.  
Further, the Board finds persuasive the opinion of the December 2016 VA examiner, who found that the Veteran's symptoms associated with PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, the symptoms only resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is associated with a 50 percent rating.

Finally, while not dispositive, in January 2011 the Veteran was assessed with GAF scores of 47 and 50, indicative of serious symptoms.  In September 2013 he was assessed with a GAF of 55, indicative of moderate symptoms.  However, the symptoms otherwise described in the evidence of record do not meet the criteria for a 70 percent rating.

In summary, the evidence of record shows that a disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  A 50 percent disability rating during this period contemplates the severity, frequency, and duration of the Veteran's PTSD symptoms and is based on all of the evidence of record.  See 38 C.F.R. § 4.126(a).  While the Board acknowledges that the Veteran has exhibited some of the factors contemplated by a 70 percent rating, such as suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances, his overall symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's symptoms appear consistent with no more than occupational and social impairment with reduced reliability and productivity.  Thus, the criteria for a finding of a 70 percent evaluation or higher are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






For the Period since May 9, 2017

	Facts

The Veteran was provided a VA PTSD examination in May 2017.  The examiner reported that the Veteran had multiple psychiatric diagnoses including: PTSD, persistent depressive disorder, somatic symptom disorder/conversion disorder, and polysubstance use disorder, in full sustained remission.  The examiner reported that it was possible to differentiate which of the Veteran's symptoms were attributable to each diagnosis; however, the examiner further found that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis.  The examiner noted that although the Veteran reported that he had "brain damage" there was no evidence of any diagnosed traumatic brain injury.  

During the examination the Veteran reported that he had married his third wife 15 years prior and lived with her and their dog.  The Veteran reported that he had friends and was very involved in his church.  At the time of the examination, the Veteran was unemployed.  The Veteran had never been psychiatrically hospitalized and had only received mental health treatment over the prior 6 years through VA.  The Veteran reported that his Lexapro dosage was recently increased and that he believed it had been helpful in improving his mood and helping him be less irritable.  The Veteran reported that he had "episodes" that could last from 15 minutes to a few hours in which he had to lie on his couch at home, wrapped in a blanket, with his head on a pillow, and prefers to have his dog lie with him until the "episode" passes.  He reported having a vague sensation on the right side of his head when this happens.  The only symptoms the examiner reported that are relevant to a 100 percent included irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The Veteran's symptoms were more consistent with a lower evaluation.  The examiner observed that the Veteran had adequate grooming and hygiene, and made good eye contact with the examiner.  The Veteran's speech was normal in rate, tone, and volume.  He did not exhibit any pressured speech.  There was no aphasia.  There were no paraphasias.  His vocabulary was commensurate with his educational level.  He was alert and fully oriented.  The examiner opined that there were "absolutely no indications of any memory impairment," although the Veteran announced he had "no memory."  While in the waiting room area, the Veteran was overheard to tell strangers that he thought he was about to have "an episode" and also complained that the white noise machine down the hall sounded "just like a jet engine and was giving him a headache."  

The examiner remarked that despite the Veteran's announcement at the beginning of the exam that "I have no memory," the Veteran drove himself to the examination and denied any problems with driving, denied becoming lost or disoriented while driving, or forgetting where he parked his car.  The examiner observed that the Veteran had not been involved in any car accidents.  The Veteran offered to tell jokes to the examiner.  The Veteran spontaneously reported a variety of information that demonstrated intact long-term and short-term memory.  He reported that he moved six weeks prior and spontaneously reported his correct address including zip code.  He made statements regarding vague memory difficulties, alleging that he cannot cook because he cannot remember how to, then going on to tell the examiner about juicing recipes.  He could name his medications.  He denied being able to use a computer because of his "memory problems" but then mentioned that he has no difficulty using a smart phone.  He volunteers to take care of things at his church.  He was able to spontaneously name all of his doctors.  He stated that his memory has been deteriorating steadily on a monthly basis, but also reported that he had undergone various tests and knew that the results were negative.  He reported, in detail, the process in which he was hired to become a pipefitter years prior.  The examiner opined that the Veteran should not be considered a current imminent or increased risk.  Finally, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.


	Analysis

Upon careful review of the evidence of record the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record during this timeframe more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

While the Veteran has a severe disability, the evidence of record does not establish that there has been gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The May 2017 VA examiner noted that at the time of the examination the Veteran had adequate grooming and hygiene; however, the examiner nevertheless found that the Veteran's PTSD resulted in an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

While, as discussed above, prior to the applicable period on appeal, the Veteran had reported occasional hallucinations, for the applicable period on appeal the Veteran has not reported nor is there any indication that he has experienced any hallucinations or delusions.  

The evidence does not show that the Veteran was in persistent danger of hurting himself or others.  During the May 2017 VA examination, the Veteran reported that he experienced irritable behavior with angry outbursts with little or no provocation; however, there was no indication that he had been, or would be, physically violent towards others.  Further, the Veteran did not report any current suicidal ideation.  The Board also notes the Veteran has not reported any suicidal ideation since his brief voluntary hospitalization in August 2015.  Moreover, the Veteran has reported that he removed all of the guns from his home in June 2012.  See July 2012 VA treatment record.  Therefore, when considered as a whole, the evidence does not reflect a persistent danger of harming himself or others.

Similarly, while the Veteran has reported the he had "no memory," as discussed in detail above, the May 2017 VA examiner found "absolutely no indication of any memory impairment," let alone an indication that the Veteran had memory loss for names of close relatives, own occupation, or own name.  Likewise, the examiner observed the Veteran to be fully oriented and found no evidence that the Veteran was disoriented to time or place.  

Finally, during the examination the Veteran reported that he had married his third wife 15 years prior and lived with her and their dog.  The Veteran reported that he had friends and was very involved in his church.  Thus there is no indication that the Veteran has a total social impairment.  

The Board concludes that based on the symptomatology described in the evidence of record a rating in excess of 70 percent is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  This rating contemplates the severity, frequency, and duration of the Veteran's symptoms and is based on all of the evidence of record.  See 38 C.F.R. § 4.126(a).  The Board has considered the doctrine of giving the benefit of the doubt, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent prior to May 9, 2017, for PTSD is denied.

Entitlement to an increased rating in excess of 70 percent since May 9, 2017, for PTSD is denied.

REMAND

I.  Service Connection for Trauma to the Brain

In its prior September 2016 remand, the Board directed the RO to afford the Veteran a VA examination to determine the nature and etiology the Veteran's claimed brain trauma.  The Veteran was afforded a VA examination in May 2017 and an addendum opinion was obtained in July 2017.  The examiner concluded that the Veteran did not have a service related TBI.  

However, it appears that the examiner discounted the Veteran's alleged head injuries, at least in part, because they were not documented in his service treatment records.  Nevertheless, the Veteran is competent to report his in-service head injuries.  Accordingly, a remand is necessary for an examiner to consider these in-service head injuries and any relationship between a current cognitive disorder.  

II.  Service Connection for a Respiratory Disorder

In his July 2010 claim the Veteran asserted that he was entitled to service connection for a respiratory disability, stating that his lungs hurt and he could not take deep breaths.  The Veteran asserted that he was exposed to asbestos while working on nuclear submarines at the Mare Island Naval Shipyard.  

The Veteran's service personnel records, including his DD-214, indicate that during his service in the Marine Corps the Veteran served as a plumbing and water supply man and a utilities chief.  As such, the Veteran had a likelihood of highly probable exposure to asbestos during service.  See VA Adjudication Procedure Manual, M21-1, IV.ii.1.I.3.d.

The Veteran was afforded VA examinations in March 2012 and May 2017.  However, while the May 2017 examiner reported that the Veteran had been given a diagnosis of COPD, the examiner did not offer an opinion as to the likelihood that the Veteran's diagnosis was the result of asbestos exposure while in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After the above development has been completed to the extent possible, obtain an addendum medical opinion from an appropriate examiner regarding the nature and etiology of any diagnosed respiratory disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiry, and all findings should be set forth in detail:

Provide an opinion as to whether it is it at least as likely as not (50/50 probability or greater) that any diagnosed respiratory disability is etiologically related to the Veteran's active service, to include any in-service exposure to asbestos.  The examiner should note that the Veteran served as a plumbing and water supply man and utilities chief during service, which is noted in the M21 as having a highly probably exposure to asbestos.  The examiner should also note that the Veteran worked as a pipefitter in a shipyard after service.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Return the claims file to an appropriate VA examiner for preparation of an addendum opinion regarding the nature and etiology of the Veteran's claimed brain trauma.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should be asked to respond to the following inquiry, and all findings should be set forth in detail:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed brain trauma either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should consider the Veteran's assertions that in 1967 he reports a concussion in boot camp when he was hit by a pugil stick, a concussion playing football, and a blast injury in combat in Vietnam.  

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
4.  Thereafter, readjudicate the issues on appeal.  If the full benefits requested are not granted, issue an SSOC to the Veteran and his representative, and they should be given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


